Citation Nr: 0115503	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  94-48 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an appeal was perfected with respect to a rating 
decision that denied entitlement to service connection for a 
mental disorder in January 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1996, the Board upheld the RO's denial of the 
veteran's claim.  At that time, the sole issue before the 
Board was entitlement to an increased rating for chronic 
actinic damage due to sun exposure.  The veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).

In September 1997, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication solely 
on the issue of entitlement to an extraschedular rating for 
chronic actinic damage due to sun exposure.  The parties of 
the joint motion found that the medical evidence of record 
"supports the [Board's] denial of an increased rating of the 
skin condition."  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.  
Consequently, Board's determination regarding the issue of 
entitlement to an increased schedular rating for chronic 
actinic damage due to sun exposure, rated 10 percent 
disabling at that time, was final and not before the VA at 
that time. 

In July 1998, the Board found that the preponderance of the 
evidence established at that time that an appeal was not 
perfected with respect to claim for entitlement to service 
connection for a psychiatric disability on a secondary basis.  
The July 1998 Board decision was based on a rating decision 
that denied entitlement to service connection for a mental 
disorder in January 1995.  The veteran appealed this issue to 
the Court.  However, at the same time, the Board in July 1998 
also determined the arguments advanced by the veteran's 
attorney in January 1998 on the merits of the claim for 
service connection for a psychiatric disability could be 
interpreted as an inferred application to reopen the claim.  
Accordingly, this inferred application to reopen was referred 
back to the RO for further action.

The RO continued the denial of this claim.  The issue of 
whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder was appealed to the Board.  In August 2000, the 
Board found that in an August 1996 decision, the RO denied 
the veteran's application to reopen a claim of service 
connection for a psychiatric disorder.  The Board in August 
2000 also found that new evidence which was so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a psychiatric 
disorder had been associated with the claims folder since the 
August 1996 RO decision.  Consequently, the Board in August 
2000 found that new and material evidence had been submitted 
for the purposes of reopening the claim of service connection 
for a psychiatric disorder.  

In August 2000, the Board remanded this case to the RO for 
additional development in order to determine whether the 
veteran's psychiatric disorder was related to service or a 
service connected disability.  The Board in August 2000 also 
sought additional medical information regarding the issue of 
entitlement to an extraschedular rating for chronic actinic 
damage due to sun exposure.  However, before the RO full 
development of these issues, the Court ruled on the previous 
claim regarding whether an appeal was perfected with respect 
to issue of entitlement to service connection for a 
psychiatric disability on a secondary basis.  The Court 
vacated and remanded the Board's July 1998 decision regarding 
whether an appeal was perfected with respect to claim for 
entitlement to service connection for a psychiatric 
disability on a secondary basis.  

As the Court again addressed the issue of whether the Board 
should (or should not) review its finding as to the 
timeliness of the purported substantive appeal of 
"1/19/96," the Board was in the process of addressing this 
issue on a de novo basis.  The claims file was returned to 
the Board before full development and adjudication of these 
issues by the RO in order for the Board to address the 
Court's recent decision.

The Board must comply with the decision of the Court.  
Accordingly, the Board will address the claim of whether an 
appeal was perfected with respect to a rating decision that 
denied entitlement to service connection for a mental 
disorder in January 1995.  In any event, the RO is requested 
to complete the development of this case based on the Board's 
August 2000 determination.  The Board's decision regarding 
the claim of whether an appeal was perfected with respect to 
a rating decision that denied entitlement to service 
connection for a mental disorder in January 1995 will not 
influence the Board's August 2000 determination and the 
required development noted within that decision.   


FINDINGS OF FACT

1. The RO record reflects that a rating decision denied 
entitlement to service connection for a mental disorder in 
January 1995; notice of that determination was mailed to the 
veteran at his address of record in a letter dated February 
1, 1995.  

2.  The veteran filed a timely notice of disagreement in May 
1995; he was provided a Statement of the Case in June 1995; 
he was clearly advised of the requirement that he file a 
substantive appeal, the time limit for filing the substantive 
appeal, and the consequences of failing to file a substantive 
appeal.  

3.  No substantive appeal was received by VA with respect to 
this claim by February 1, 1996.


CONCLUSION OF LAW

A timely appeal was not perfected with respect to claim 
denied by the January 1995 rating action for entitlement to 
service connection for a psychiatric disability on a 
secondary basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO, the Board, and the Court.  He and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

As noted by the Board in July 1998, a September 1997 joint 
motion requested the Board to determine whether the issue of 
secondary service connection for a psychiatric disability was 
properly before the Board in April 1996.  The parties cited 
to a statement submitted by the veteran as a possibly valid 
substantive appeal to the RO's June 1995 Statement of the 
Case on this issue.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000). 

The record reflects that a rating decision denied entitlement 
to service connection for a mental disorder in January 1995.  
The veteran was provided notice of that determination at his 
address of record in a letter dated February 1, 1995.  The 
veteran filed a timely notice of disagreement in May 1995.  
He was provided a Statement of the Case in June 1995.  The 
correspondence attached to the Statement of the Case, 
including a copy of the VA Form 9, clearly advised the 
veteran of the requirement that he file a substantive appeal, 
the time limit for filing the substantive appeal, and the 
consequences of failing to file a substantive appeal.  He did 
request a hearing with a hearing officer in October 1995.  
However, he expressly indicated that this was for the purpose 
of addressing his skin disorder.  He made no reference 
whatsoever to a mental disorder.  

In July 1998, the Board noted that the statement identified 
in the joint motion as the putative substantive appeal to 
perfect the appeal as to the claim for service connection for 
a psychiatric disorder was a hand written letter dated 
"1/19/96."  It is not individually date stamped to reflect 
when it was received by VA.  It is, however, within a group 
of documents that do contain date stamps of July or August 
1996.  The Board in July 1998 found that any ambiguity as to 
whether this document could constitute a timely substantive 
appeal was resolved decisively by the actual contents of the 
letter.  The veteran stated quite plainly that he was 
addressing the Board in connection with the Board's "recent 
decision" regarding his claim for an increased rating for 
his skin disorder.  The Board decision was in April 1996.  As 
a result, the Board found that the letter could only have 
been drafted after the date of the Board's decision.  That 
was a point in time after the expiration of the February 1, 
1996,  time limit for perfecting his appeal.  The record 
shows the veteran had ample notice of the requirement that he 
file a substantive appeal, the time limit for filing the 
substantive appeal and the consequences of failing to file a 
substantive appeal.  

In November 2000, the Court concluded that the Board had not 
provided a sufficient statement of reasons or bases for its 
decision because the veteran's statement regarding a "recent 
decision" remains ambiguous as that phrase could have been 
referring to an earlier VA decision.  It was found that the 
Board had not adequately addressed the correlation between 
the RO's November 7, 1995, letter to the veteran (denying him 
another hearing) and his January 19, 1996, letter referencing 
a "recent decision."
   
The Court found that the record on appeal contains evidence 
that is unreconciled with VA's conclusion.  Namely, the 
conclusion that the only decision the veteran could be 
referencing in his hand written letter was the April 1996 
Board decision.

As noted above, the Board addressed this issue within its 
July 1998 decision.  As stated by the Court itself on the 
fourth page of the November 2000 decision, if the hand 
written letter dated January 19, 1996, was received after 
February 1, 1996, it could not be a valid substantive appeal.

The Court, on two occasions, has remanded this matter to 
address the issue of why the statement dated January 19, 
1996, is not a valid substantive appeal.  In response the 
latest remand, the Board must begin by pointing out that the 
communication dated "1/19/96" reads, in pertinent part, as 
follows:

To the BVA:

I am writing this letter for the purpose of 
possible reconsideration in your recent 
decision regarding my service connected skin 
disorder (currently rated at 10%).

Since rating decisions are apparently related 
to work/social impairment I don't see how a 
10 % rating could still be considered valid, 
as exacerbations of my condition/s) led me to 
abandon my job as a substitute teacher and to 
this day I have not returned.  

From this the Board again concludes that this statement 
referred to the Board's decision of April 1996.  
Specifically, the communication was addressed "to the BVA" 
not the RO or any other component of VA.  Plain English 
reading of the statement indicates "your recent decision" 
can only be a decision of the Board, and specifically the 
April 1996 decision of the Board, not any other VA 
adjudication. The Board finds that to read the statement as 
though the veteran, to object the November 1995 RO 
communication denying a second hearing, wrote to the Board 
"regarding my service connected skin condition" (not the 
request for a hearing) is to torture its language beyond 
recognition.

While the Board believes this finding did and should have 
sufficed and was supported by the record, the Board must 
further point out that the "1/19/96" communication also 
contains claimant's reference to the findings of Dr. S. and 
Dr. B. and he adds:  "I am enclosing additional clinical 
reports that are not included in my folder."   He then notes 
he is attaching the "[B] and [S] & VA COMP EXAM 8/30/96."   
Obviously, at least in the Board's view, the veteran could 
not possibly submit an August 1996 VA examination report to 
the VA on January 19, 1996.   Therefore, the Board concludes 
there is no room for reasonable dispute that the evidence 
indicates that the letter was written no earlier than August 
1996 and it could not conceivably have been submitted in 
January 1996.  In light of the above, the Board finds no 
additional rational is required.


ORDER

An appeal was not timely perfected with respect to claim for 
entitlement to service connection for a psychiatric 
disability on a secondary basis, decided by the RO in January 
1995, and the appeal is dismissed.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

